Citation Nr: 1809717	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-10 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date for service connection of bipolar disorder prior to February 28, 2011. 


REPRESENTATION

Veteran represented by:	James M. McElfresh II, agent


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1986 to October 1986 and September 1987 to January 1989. 

This case comes before the Board of Veterans' Appeals (the Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The November 2012 rating decision granted entitlement to service connection for bipolar disease effective February 28, 2011.  The decision originated out of a petition to reopen previously denied claims for entitlement to service connection for depression and PTSD.  A May 2011 rating decision denied reopening on the basis that no new and material evidence had been received.  However, the Veteran appealed and submitted new and material evidence within one year.  The Veteran was then afforded a VA examination, where it was determined the Veteran's disability was not properly classified as depression or PTSD, but instead bipolar disorder.  The Veteran was then granted service connection for his bipolar disorder. 

The Board notes that the November 2012 decision functionally granted a reopening the prior claims and granted service connection for bipolar disorder.  See Velez v. Shinseki, 23 Vet. App. 199, 204-205 (2009) (finding claims for mental health disabilities with overlapping symptomatology are not distinct claims). 

The Veteran has appealed the rating decision because he believes he is entitled to an earlier effective date for the grant of service connection.  A statement of the case was issued, and the Veteran perfected an appeal to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  

However, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2017).  When this reconsideration is conducted, if an award is made based all or in part on the records identified in § 3.156(c), the award of service connection is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later. 38 C.F.R. § 3.156(c)(3) (2017).

In this case, the provisions 38 C.F.R. § 3.156(c) are applicable.  After the Veteran filed his petition to reopen in February 2011, the AOJ identified that the Veteran's Army service treatment records (STRs) had not been associated with the Veteran's claims file.  Prior adjudicatory development had only resulted in the Veteran's Navy STRs being associated with his claims file.  The new records were associated with the claim in March 2011.

These new records were relevant to the determination of entitlement to service connection for bipolar disorder.  The August 2012 examiner who provided the positive nexus opinion for the claim noted information from the Veteran's Army STRs in the section entitled "Relevant Occupational and Educational History."  This section noted information about the Veteran's performance in the Army, including a demotion, that is not documented in any other records but the Army STRs associated with the claims file in March 2011.  

The records are contemporaneous records that existed at the time of the Veteran's separation from the Army, which was before the Veteran filed his previous claims.  That is to say the records existed at the time of the previous adjudications.  Further, the Veteran had provided adequate information to identify and obtain these records.  Specifically, he had provided a Form DD-214 that indicated he had service in the Army.  Such an indication provides adequate information identify the existence of the Army STRs associated with the record in March 2011. 

Since the provisions of 38 C.F.R. § 3.156(c) apply to this case, VA must reconsider the Veteran's original claim.  However, determining what the original claim was requires an analysis of whether the grant of service connection for bipolar disorder was a distinct claim or part of previously filed claims for mental health disabilities.  As noted in the introduction section, the United States Court of Appeals for Veterans Claims (Court) has found that claims for mental health disabilities that share overlapping symptomatology are part of the same claim.  Velez, 23 Vet. App. 199 at 204.  

The Court's analysis in Velez actually contemplated the need to determine the original claim in cases such as these, where reconsideration is needed under 38 C.F.R. § 3.156(c), but there have been claims for multiple mental health conditions claimed throughout the history of the Veteran's claims file.  Id.  The decision implies that reconsideration in a case where there was a grant of service connection for a previously unclaimed mental health disability that had overlapping symptomology with a previously claimed mental health disability would extend to that prior claim.  This is consistent with the Court's logic in Clemons v. Shinseki, which held that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  23 Vet. App. 1 (2009).  So the original claim is the one where the Veteran's bipolar symptoms were first claimed. 
 
In this case, an examination of the record indicates the original claim, for the purposes of reconsideration, is neither the claim for service connection for PTSD filed in February 2006, nor the claim for service connection for depression filed in October 1996.  Instead the original claim is the one filed for a personality disorder in March 1989.  That claim was based on the Veteran's discharge from the Navy for an antisocial personality disorder.  Naval STRs indicate that the condition that was eventually diagnosed as an antisocial personality disorder, was noted as rule out bipolar disorder by one examiner in December 1988.  Even though it appears that the bipolar disorder was eventually ruled out, the notation indicates that there was overlapping symptomatology between the antisocial personality disorder and bipolar disorder.  Thus, reconsideration would encompass the March 1989 claim under Velez and Clemons. 

Since the original claim was received within one year of the Veteran's separation from service, the effective date may be set as the day following separation from active duty or the date when entitlement first arose.  In this case, the effective date should be set on either the day following the Veteran's discharge from service or the date on which his bipolar disorder first manifested. 

Unfortunately, the evidence is insufficient to determine when the Veteran's bipolar disorder actually manifested.  The August 2011 VA medical opinion requires clarification.  While, some of the symptoms of the condition existed while he was in service, there is not an actual diagnosis of the condition in the STRs.  Instead the first diagnosis in the record is in July 2006.  The date of diagnosis, however, is not necessarily the date the condition first manifested, thus it is necessary to remand the claim to obtain an opinion as to earliest date the record indicates the Veteran's bipolar disorder had manifested. 

Finally, the Board notes that there may remain outstanding relevant records.  The Veterans STRs from the Navy indicate that he was sent to a Navy Hospital for a psychological evaluation.  A December 1988 notation indicates the Veteran was being sent to the Guam Naval Hospital.  A January 1989 notation indicated it was providing information on the Veteran's condition to the Navy Hospital in Subic Bay.  Additionally, the Veteran's application for benefits in March 1989 indicates he received treatment for his personality disorder at the U.S. Navy Hospitals in Guam and Hawaii.  These records have not been associated with the Veteran's claims file and were not requested.  They may be relevant in determining the onset of the Veteran's bipolar disorder.  Therefore, the AOJ should make appropriate attempts to obtain any such outstanding records prior to obtaining the medical opinion noted above. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding inpatient treatment records from the U.S. Navy Hospitals in Guam, Subic Bay, and Hawaii from December 1988 to March 1989 relating to the Veteran's treatment or hospitalization for a psychiatric disorder. 

All efforts to obtain the additional evidence must be documented in the electronic claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  After the above development has taken place, forward the Veteran's claims file to the August0  2012 examiner or an appropriate substitute for an addendum opinion on the etiology of the Veteran's bipolar disorder.  

Unless the examiner finds that a new examination is required, the Veteran need not be examined again. 

The examiner is requested to provide an opinion as to the earliest date supported by the record that the Veteran's bipolar disorder manifested.  

The examiner's attention is drawn to the Veteran's Navy STRs from December 1988 to January 1989; the psychological evaluation performed at the Midtown Clinic in July 2006, and the Veteran's treatment records from the Salt Lake City VAMC from July 2006 to February 2011.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.  

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Ensure completion of the foregoing development and any other development deemed necessary, then readjudicate the issue that has been remanded.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




